Name: 77/681/EEC: Council Decision of 24 October 1977 amending Decision 76/402/EEC on the level of interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy, for the purposes of correcting Decision 77/343/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-11-04

 Avis juridique important|31977D068177/681/EEC: Council Decision of 24 October 1977 amending Decision 76/402/EEC on the level of interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy, for the purposes of correcting Decision 77/343/EEC Official Journal L 281 , 04/11/1977 P. 0019 - 0019****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 120 , 13 . 5 . 1977 , P . 21 . ( 3 ) OJ NO L 108 , 26 . 4 . 1976 , P . 39 . COUNCIL DECISION OF 24 OCTOBER 1977 AMENDING DECISION 76/402/EEC ON THE LEVEL OF INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY , FOR THE PURPOSES OF CORRECTING DECISION 77/343/EEC ( 77/681/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS A CLOSE EXAMINATION HAS SHOWN THAT AN ERROR OCCURRED IN COUNCIL DECISION 77/343/EEC OF 25 APRIL 1977 AMENDING DECISION 76/402/EEC ON THE LEVEL OF INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 2 ); WHEREAS THIS ERROR , WHICH CONCERNS THE AREAS FOR WHICH THE SAID LEVEL MAY BE INCREASED , MUST BE CORRECTED , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 1 OF COUNCIL DECISION 76/402/EEC OF 6 APRIL 1976 ON THE LEVEL OF INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 3 ) SHALL , WITH EFFECT FROM 7 DECEMBER 1976 , BE REPLACED BY THE FOLLOWING : ' ARTICLE 1 THE ITALIAN REPUBLIC IS HEREBY AUTHORIZED TO INCREASE THE INTEREST RATE SUBSIDY PROVIDED FOR IN THE FIRST SUBPARAGRAPH OF ARTICLE 8 ( 2 ) OF DIRECTIVE 72/159/EEC TO : - 12 % IN THE AREAS LAID DOWN WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ; - 11 % IN THE MEZZOGIORNO AND THE LESS-FAVOURED REGIONS OF CENTRAL AND NORTHERN ITALY , OTHER THAN THE AREAS REFERRED TO IN THE FIRST INDENT ; - 9 % FOR THE OTHER REGIONS . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 24 OCTOBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET